El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
El presente caso tiene por objeto el nombramiento de nn administrador judicial de los bienes de Miguel Vega y Manuela Marrero.
Alega la peticionaria Francisca Yega Hernández en su solicitud jurada a la Corte de Distrito de Arecibo que los consortes Manuela Marrero y Miguel Vega fallecieron res-pectivamente en 23 de agosto de 1839, y en primero de enero de 1851 bajo testamento que otorgó la primera el 19 de agosto de 1839 y el segundo en 8 de diciembre de 1850; que la Ma-rrero nombró por albacea en primer lugar a su esposo Miguel Vega y en segundo lugar al hermano de éste nombrado *390José María, y Miguel Vega al mismo José María y al pres-bítero José Leoncio de Cambiani, habiendo fallecido hace años dichos albaceas; que la peticionaria tiene en la heren-cia de ambos esposos el interés de que es heredera forzosa puesto que su legítimo padre Gregorio Vega era hijo legi-timo de Juan José Vega, a su vez hijo legítimo de Miguel Vega y Manuela Marrero, y el derecho de acción que ella tiene -es de representar a dichos antecesores en la sucesión de ambos causantes y recibir por tanto, la parte de herencia que pueda corresponderle; que Miguel Vega y Manuela Ma-rrero dejaron varios hijos y de esos hijos nacieron otros y se formaron varias sucesiones sin que sepa quienes son to-cios' los interesados en la herencia actualmente, y por tanto clónele residen tocios ellos, sabiendo únicamente que de los mismos viven Providencia Vega y Josefa Vega y Hernández con residencia en Cataño, del término municipal de Bayamón. Concepción Vega y Hernández que reside en San Juan, Te-lesfora y Petrona Rodríguez Vega con residencia en Manatí y Federico Calaf y Rivera con residencia en el mismo pueblo ; que Miguel. Vega y Manuela Marrero dejaron bienes sujetos a partición, entre éstos, según información que tiene, una estancia de dos caballerías de terreno ubicada en el barrio de "Sabana Seca” de Manatí, y de ochenta y ocho a noventa cuerdas de terreno de vega radicadas en el barrio de la "Bajura” del mismo pueblo; .que dichos bienes no se encuentran en poder de la sucesión de Miguel Vega y Manuela Marrero y por tanto no han podido ser valorados ni hacerse partición de ellos; y que para entrar en la posesión y administración de dichos bienes se hace necesario inter-poner previamente ciertas demandas en reclamación de' su entrega y al efecto es preciso que los interesados tengan un representante bajo las órdenes ele la corte con el carácter de administrador judicial.
La solicitud concluye con la súplica de que se nombre a la peticionaria administradora judicial de los herederos y *391causahabientes de Miguel Vega y Manuela Marrero con fa-cultades para presentar la reclamación de los bienes corres-pondientes a los interesados, sin perjuicio de resolver en su oportunidad sobre la administración y partición y pres-tación de fianza, llegado el caso de entrar en la posesión de. los bienes que se reclamen.
La Corte de Arecibo por resolución de 29 de junio de 1918 desestimó la solicitud de administrador judicial por creerla insuficiente e impropia y de esa resolución pidió re-consideración la peticionaria, que también fué declarada sin lugar por resolución de 10 de julio siguiente. Contra ambas resoluciones interpuso recurso de apelación Francisca Yega Hernández.
La resolución denegatoria de reconsideración no es ape-lable según tiene ya resuelto esta Corte Suprema y en cuanto a ella procede desestimar el recurso; y para resolver la otra resolución denegatoria de la solicitud de administración judicial hemos de atenernos a las alegaciones de la solicitud inicial del procedimiento haciendo caso.omiso de otras ale-gaciones de hecho consignadas en la moción de reconsidera-ción tendentes a suplir deficiencias anotadas por la corte inferior en la solicitud expresada, pues como ya hemos dicho al resolver el caso de Butler et al. v. Sorongo et al. 25 D. P. R. 221, una moción de reconsideración no es la forma adecuada para remediar deficiencias e informalidades. Aun-que se hubiera pedido permiso para enmendar la solicitud creemos que la corte hubiera estado justificada al negarla por no haber acreditado la peticionaria la razón fundamental de su pretensión.
La solicitud de administración judicial no se ajusta al precepto del artículo 23 de la Ley de Procedimientos Legales Especiales de marzo 9 de 1905, pues no es una petición se-gún exige dicho artículo debidamente justificada en que se demuestren los hechos necesarios para obtener el fin pre-tendido. Sabater v. Escudero, 23 D. P. R. 854.
*392No se justifica el fallecimiento de los consortes Manuela Marrero y Miguel Vega ni tampoco el de Juan José y Gregorio Yega, ni el carácter de heredera forzosa de la peti-cionaria con relación a sus bisabuelos Manuela Marrero y Miguel Yega. Al prevenir dicho artículo que en la petición de administración judicial se hagan constar bajo juramento ciertos requisitos que enumera, había establecido previamente que esa petición debía estar justificada con demostración de los hechos necesarios y son hechos necesarios indudablemente para determinarla el fallecimiento de la persona finada y el carácter de heredero del que solicite la administración judicial de sus bienes.
Cuando se acude a la Ley de Procedimientos Legales Es-peciales para instar la administración judicial debe irse con un derecho claro respecto a la personalidad del peticiona-rio, porque esos procedimientos no tienen por objeto la de-claración de derechos, sino únicamente en vista de un dere-cho claro y reconocido, el obtener la administración judicial 'de los bienes de la persona fallecida. Sabater v. Escudero, supra. El hecho alegado por la peticionaria, sin justifica-ción alguna, de ser hija legítima de Gregorio Yega, quien era hijo legítimo de Juan José Yega y éste a su vez hijo le-gítimo de Manuela Marrero y Miguel Vega no muestra su carácter de heredera forzosa de los consortes Yega Marrero. Será heredera forzosa ,de Gregorio Vega y habrá sucedido a éste en todos los derechos activos y pasivos trasmisibles del mismo, pero no será heredera forzosa de sus bisabuelos Miguel Yega y Gregoria Marrero, requisito indispensable para que pueda instar la administración judicial de los mis-mos con arreglo al artículo 23 citado. Los herederos for-zosos de Miguel Vega y Manuela Marrero serán sus hijos legítimos pero no sus nietos y biznietos a no ser que éstos, por fallecimiento del padre o abuelo, ocurrido antes del fa-llecimiento ele los causantes, sean llamados a la herencia *393por derecho de representación, lo qne no aparece en el pre-sente caso.
Ann más, no vemos qne haya términos 'hábiles para cons-tituir una administración judicial sin bienes administrables y solamente con el fin de establecer demandas en reclama-ción de bienes hereditarios de los consortes Yega Marrero por más que sea deber de los administradores y mientras éstos se nombran, de los albaceas, representar al finado en todos los procedimientos comenzados por él o contra el mismo antes de su muerte y los que se promovieron después por o contra el caudal de la herencia, según el artículo 51 de la Ley sobre Procedimientos Legales Especiales. Pero ese no es el objeto y fin para el que se ha instituido la adminis-tración judicial como lo revela el examen de los preceptos legales que regulan dicha administración.
Y nada importa que al confirmar la sentencia apelada de la misma corte de Arecibo al resolver el caso de Vega et al v. Rodríguez et al., 21 D. P. R. 334, lo hiciéramos “sin per-juicio del derecho que pudiera asistir a los demandantes para reclamar en debida forma la participación que pueda corres-ponder les en la herencia de Miguel Yega y Pino y Manuela Marrero”, pues la reserva de un derecho nada decide defi-nitivamente, según sentencias del Tribunal Supremo de Es-paña de 18 de diciembre de 1861 y 20 de noviembre de 1863. Por las razones expuestas.es de confirmase la resolución que declaró sin lugar la solicitud de administración judicial, de-biendo desestimarse la apelación interpuesta contra la or-den de la corte negándose a reconsiderar la predicha reso-lución.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.